UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4874


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ADAM LEE KERN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00014-FPS-JES-1)


Submitted:    June 11, 2009                   Decided:   July 2, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, David J. Perri, John C. Parr, Assistant United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Adam Lee Kern entered a conditional plea of guilty to

possession of firearms by a felon, in violation of 18 U.S.C.

§ 922(g)(1)           (2006),    reserving       the     right     to   challenge     the

district court’s denial of his motion to suppress.                           Kern was

sentenced        to    sixty-three      months’        imprisonment.       Finding     no

error, we affirm.

               On appeal, Kern’s counsel contends that the district

court erred in denying the motion to suppress.                          We review the

factual findings underlying the denial of a motion to suppress

for    clear      error    and    the   court’s    legal     conclusions     de     novo.

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008),

cert. denied, 129 S. Ct. 943 (2009).                     The evidence is construed

in    the   light       most    favorable    to   the     prevailing     party    below.

United States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

               At the motion hearing, Shaun R. Curran, a trooper with

the West Virginia State Police, testified that a multi-state

search had been conducted in an attempt to locate Kern.                           Curran

was aware of several confirmed warrants that had been issued for

Kern’s      arrest,       including     a   federal      warrant    involving     Kern’s

flight      to    avoid     prosecution.          Kern     was   additionally       under

investigation for alleged “sexual misconduct” with his two pre-

teen step-daughters.



                                             2
            Several confidential sources informed law enforcement

officers    that     a   man,      woman,    and     two    children     fitting    the

description of Kern’s family had been observed for several weeks

coming and going from a farm in Tyler County, West Virginia. ∗

Sources    were    unclear        as   to   the    owner     of   the    property   but

“believed   it     was     an    heirship.”        Based     on   this   information,

officers went to the farm on January 11, 2008, to execute the

outstanding       arrest        warrants.         Kern     was    arrested   and    two

firearms, which had been within Kern’s reach, were seized.

            Counsel argues, as he did in the district court, that

under Steagald v. United States, 451 U.S. 204 (1981), it was

improper for law enforcement officers to enter a third-party

residence to effectuate Kern’s arrest without a search warrant,

consent,    or     exigent       circumstances.          Yet,     despite    counsel’s

assertions to the contrary, Steagald is not dispositive in this

appeal as it did not address the issue of “whether the subject

of an arrest warrant can object to the absence of a search

warrant when he is apprehended in another person’s home, but

rather whether the residents of that home can complain of the

search.”    Steagald, 451 U.S. at 219.

     ∗
       Kern’s mother, Anita Lynn Kern, testified that the farm
was owned by multiple family members and used as a family
vacation home.   No one had permanently lived at the farm since
the late 1960’s.   Family members were all permitted to use the
farm and a key was hidden on the property for this purpose.



                                            3
                “It is a basic principle of Fourth Amendment law that

searches        and    seizures    inside        a    home    without           a    warrant         are

presumptively unreasonable.”                   Payton v. New York, 445 U.S. 573,

586 (1980) (internal quotation marks omitted).                                  There are two

distinct Fourth Amendment interests implicated by the entry of

law enforcement officers into a third-party’s residence for the

purpose of executing an arrest warrant.                         Steagald, 451 U.S. at

216.       First, the individual named in the arrest warrant has an

“interest        in    being    free    from     an    unreasonable         seizure.”                Id.

Second, the third-party homeowner has an “interest in being free

from an unreasonable search of his home.”                       Id.

                When a warrant has been issued authorizing the arrest

of     a    suspect,      law    enforcement           officers          have       “the    limited

authority to enter a dwelling in which the suspect lives when

there is reason to believe the suspect is within.”                                   Payton, 445

U.S.       at   603.      Once    an    arrest        has    been    made,          officers         are

permitted to search “the arrestee’s person and the area within

[the arrestee’s] immediate control.”                        Chimel v. California, 395

U.S. 752, 763 (1969) (internal quotation marks omitted).

                Whether    Kern        was   a       resident       at    the       farm        or    an

overnight guest is inconsequential to the resolution of this

appeal      because      Kern    was    properly        arrested         pursuant          to    valid

warrants and the firearms seized were in an area within his

immediate control.               If Kern was a resident, Payton permitted

                                                 4
officers to enter the farm to effect his arrest.             The same is

true if Kern was an overnight guest as the privacy interest

conveyed by this status, see Minnesota v. Olson, 495 U.S. 91,

98-99 (1990), placed him within the confines of Payton.           Nor may

Kern complain that the entry onto the property to effect his

arrest violated a third-party homeowner’s right to be free from

an unreasonable search as “Fourth Amendment rights are personal

rights which, like some other constitutional rights, may not be

vicariously asserted.”       Rakas v. Illinois, 439 U.S. 128, 133-34

(1978) (internal quotation marks and citations omitted).            Thus,

we conclude the district court did not err in denying the motion

to suppress.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before the court and argument would not aid in the decisional

process.

                                                                 AFFIRMED




                                    5